Citation Nr: 1423795	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  12-22 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to September 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In November 2013, the Veteran testified during a Board hearing at the RO.


FINDINGS OF FACT

1.  An August 2008 rating decision determined that new and material evidence had not been received to reopen a previously denied claim for service connection for a right knee disability.  The Veteran was notified of the decision and of his appellate rights but did not initiate an appeal.

2.  The evidence received since the August 2008 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability, and raises a reasonable possibility of substantiating the claim.  

3.  Resolving reasonable doubt in the Veteran's favor, a right knee disability had its onset during active service.  


CONCLUSIONS OF LAW

1.  The August 2008 rating decision which determined that new and material evidence had not been received to reopen a previously denied claim for service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the August 2008 rating decision to reopen the previously denied claim for service connection for a right knee disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for a right knee disability are met.  38 C.F.R. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c), (d) (West 2002 & Supp. 2013).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).

New evidence is evidence that has not previously been reviewed by VA adjudicators.  Material evidence is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The claim for service connection for a right knee disability was originally denied in a January 2006 rating decision.  The claim was denied because, while the Veteran was treated for right knee pain during service, there was no evidence of a chronic disability and the current disability was found to not be related to service.  The Veteran was notified of the decision and of his appellate rights but did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2013).  Thus, the decision became final.  

The Veteran attempted to reopen his claim in January 2008.  An August 2008 rating decision determined that new and material evidence had not been received to reopen the previously denied claim for service connection for a right knee disability.  While the Veteran submitted a medical opinion linking his current right knee disability to service, the AOJ determined that the opinion was not supported by a rationale and declined to reopen the claim.  The Veteran was notified of the decision and of his appellate rights, but did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2013).  Thus, that decision became final.  

The pertinent evidence received since the August 2008 denial includes a September 2011 letter from a former brother-in-law noting that the Veteran has had problems with his right knee since 1982 when they met.

Presuming the credibility of the new evidence, the record now indicates that the Veteran's right knee disability may have had its onset during active service.  The evidence is new, not cumulative, and relates to an unestablished fact necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).



Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

The Veteran claims that he injured his right knee during service when a 300-pound box of wire fell on him.

The service medical records show that the Veteran was disqualified from world-wide duty in February 1978 and placed on a temporary profile of no lifting, running, or any form of exercise due to possible chondromalacia of both knees.  X-rays were normal.  The Veteran denied any knee problems during the August 1978 separation examination and examination at that time showed normal lower extremities.

VA medical records document right knee problems since 2005.  A February 2005 note shows a history of right knee "popping" for at least the past ten years, worse over the past two to five years.  The diagnosis was right knee instability.  An MRI reportedly showed multiple injuries to the meniscus and ligaments.  A March 2005 note shows a two-year history of right knee subluxations medially, a diagnosis of patella chondromalacia, and a prescription for a knee brace and Motrin.  An April 2005 note shows a two-year history of the right knee dislocating to the inside.  A March 2007 note shows an injury to the right knee from a fall off a ladder.  X-rays reportedly showed osteoarthritis.

In a November 2007 letter, the Veteran's VA treating nurse practitioner stated that a February 1978 service medical record notes symptoms of bilateral knee pain and a provisional diagnosis of chondromalacia.  The nurse practitioner then stated that it was as likely as not that the Veteran's current chondromalacia was a result of disability or injury during service.

At a March 2011 VA examination, the Veteran reported a history of a crushing injury to the right knee when a 300-pound box of wire fell on him.  Examination of the knee revealed tenderness and slightly reduced flexion on repetitive testing.  X-rays were normal.  The diagnosis was chronic right knee chondromalacia.  The examiner stated that there was no mention of a right knee joint problem during the separation examination.  The examiner opined that the right knee disability was not related to service as there were no inservice medical records to verify a knee injury in the portion of the records available for review.

In a September 2011 letter, the Veteran's former brother-in-law noted that he has known the Veteran since 1982 and the Veteran has always had problems with the right knee.  He stated that he recalls hearing and seeing the Veteran's knee "pop" out and the Veteran pushing the knee cap back in place, as reportedly taught by Air Force doctors.

During the November 2013 hearing, the Veteran testified that he did not have any right knee problems prior to active service and described an inservice injury of a 300-pound box of constantine wire falling on him.

Considering the above, while the service medical records do not show an injury to the right knee, they show a diagnosis of possible chondromalacia in February 1978.  While there is no medical evidence of right knee problems until 2005, the history reported at that time indicates right knee problems for over ten years, and there is lay evidence from a former brother-in-law of knee of problems since as early as 1982.  The Veteran's VA treating nurse practitioner reviewed the February 1978 service medical record noting the possible diagnosis of chondromalacia and opined that the Veteran's current chondromalacia is a result of disability or injury during service.  Conversely, a VA examiner opined that the current right knee disability is not related to the service.  However, that opinion was based on a lack of notation in the service medical records to verify a right knee injury and on an incomplete review of the claims file.  That lessens the probative value of the examination opinion.

The Board finds that the evidence for and against the proposition that a current right knee disability had its onset during active service is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his current right knee disability had its onset during active service.  Therefore, service connection for a right knee disability is warranted.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been received, the claim for service connection for a right knee disability is reopened.  

Service connection for a right knee disability is granted.



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


